
	

116 HR 116 : Investing in Main Street Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 116
		IN THE SENATE OF THE UNITED STATES
		January 15, 2019Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Investment Act of 1958 to increase the amount that certain banks and
			 savings associations may invest in small business investment companies,
			 subject to the approval of the appropriate Federal banking agency, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Investing in Main Street Act of 2019. 2.Investment in small business investment companiesSection 302(b) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)) is amended—
 (1)in paragraph (1), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus;
 (2)in paragraph (2), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; and
 (3)by adding at the end the following:  (3)Appropriate federal banking agency definedFor purposes of this subsection, the term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act..
			Passed the House of Representatives January 14, 2019.Karen L. Haas,Clerk.
